Judgment, Supreme Court, New York County (William P. McCooe, J.), entered *359on September 2, 1982, unanimously affirmed. Respondent shall recover of appellant $75 costs and disbursements of this appeal. The appeal from the order of said court, entered on September 2, 1982, unanimously dismissed as having been subsumed in the appeal from the judgment, and the appeal from the order of said court (Alfred M. Ascione, J.), entered on January 3, 1983, unanimously dismissed as nonappealable. No opinion. Concur — Ross, J. P., Asch, Silverman, Bloom and Alexander, JJ.